Exhibit 10(a)(xxxviii)


COUSINS PROPERTIES INCORPORATED
2019 Omnibus Incentive Stock Plan
Restricted Stock Unit Certificate for 2020-2022 Performance Period


This Restricted Stock Unit Certificate evidences that on February 3, 2020
(“Grant Date”) the key employee named below (“Key Employee”) was awarded an
opportunity to receive restricted stock units (“RSUs”) pursuant to the Cousins
Properties Incorporated (“CPI”) 2019 Omnibus Incentive Stock Plan (the “Plan”).
The number of Restricted Stock Units (“RSUs”) actually payable under this
Certificate depends on the extent to which CPI attains each of two separate
performance goals for the Performance Period and whether the service vesting
condition is met, all as described in more detail in this Certificate. The
definitions set forth in the Plan are incorporated in this Certificate, and
these RSUs are subject to all of the terms and conditions set forth in the Plan
(to the extent such terms are not inconsistent with the terms in the
Certificate) and in this Certificate.
Terms and Conditions
1.
Name of Key Employee: ______________________________.

2.
Target Number of RSUs. Key Employee’s target number of RSUs payable based on
CPI’s attainment of the performance goals set forth on Exhibit A (“FFO RSUs”) is
____. Key Employee’s target number RSUs payable based on CPI’s attainment of the
performance goals set forth on Exhibit B (“TSR RSUs”) is ____. Key Employee will
be paid based on a percentage of the target number (ranging from 0% to 200%),
calculated in accordance with the terms and conditions set forth on Exhibit A
and/or Exhibit B, whichever is applicable.

3.
Performance Period. The Performance Period is January 1, 2020 through December
31, 2022.

4.
Service Vesting Condition and Forfeiture. Except as set forth in § 18 of the
Plan if a Change in Control is consummated or as set forth in this § 4, Key
Employee will vest in the RSUs only if Key Employee remains continuously
employed by CPI through the completion of the Performance Period. A transfer
between or among CPI or any Subsidiary, Parent or Affiliate of CPI shall not be
treated as a termination of employment with CPI. If Key Employee’s employment is
terminated for any reason except Retirement or death before the completion of
the Performance Period, Key Employee shall automatically forfeit the RSUs in
full regardless of whether the performance goals on Exhibit A and/or Exhibit B
are met. If Key Employee’s employment terminates due to Retirement or death, Key
Employee will be deemed to have satisfied this service vesting condition but not
the performance goals set forth on Exhibit A and Exhibit B. For this purpose,
“Retirement” shall mean Key Employee’s termination of employment with CPI on or
after the date (a) Key Employee has attained age 60 and (b) Key Employee’s age
(in whole years) plus Key Employee’s whole years of employment measured since
Key Employee’s most recent date of hire (disregarding any partial year of
employment) equal at least 65.

5.
Dividend Equivalents. If Key Employee becomes entitled to a Share issuance with
respect to vested RSUs under § 6 and a cash dividend (whether ordinary or
extraordinary) has been paid on a Share of CPI common stock for which the
dividend record date occurred on or after the Grant Date and before delivery of
such Share (the “Dividend Period”), Key Employee will also be entitled to
Dividend Equivalents with respect to those vested RSUs. The Dividend Equivalents
will equal the total amount of cash dividends that would have been paid to Key
Employee if the vested RSUs payable under § 6 were actually Shares of common
stock held by Key Employee during the Dividend Period. The Dividend Equivalents
credited to Key Employee will be deemed to be reinvested in additional RSUs and
will be subject to the same terms and conditions as the RSUs to which they are
attributable and shall vest or be forfeited (if applicable) at the same time as
the RSUs to which they are attributable. Such additional RSUs shall also be
credited with additional RSUs as any further dividends are declared.

6.
Issuance of Shares Represented by RSUs and Dividend Equivalents; Forfeiture.

(a)
As soon as practical after the end of the Performance Period, the Committee will
determine the extent to which the performance goals and the service vesting
condition have been met and the number of vested RSUs and Dividend Equivalents
payable under this § 6 to Key Employee. The number of vested RSUs shall equal
the sum of the FFO RSUs payable pursuant to Exhibit A plus the TSR RSUs payable
pursuant to Exhibit B. The number of Dividend Equivalents shall be calculated
pursuant to § 5. The sum of vested RSUs and related Dividend Equivalents will be
rounded down if such sum would otherwise result in issuance of a fractional
Share.

(b)
The Company shall issue to Key Employee the number of vested Shares of CPI’s
common stock which is equal to the aggregate number of vested RSUs and related
Dividend Equivalents as soon as practicable but no later than the 15th day of
the third month following the end of the Performance Period. Such Shares of
CPI’s common stock shall be 100% vested immediately upon such issuance.

(c)
Any portion of the RSUs that is not payable because the performance goals are
not met shall automatically be forfeited as of December 31, 2022 or, if earlier,
the date Key Employee’s employment terminates for reasons other than Retirement
or death.






--------------------------------------------------------------------------------

Exhibit 10(a)(xxxviii)


7.
Withholding. Any amounts required to be withheld as a result of the transfer to
Key Employee of Shares pursuant to §6(b) shall be withheld from Key Employee’s
regular cash compensation, from the Shares or pursuant to such other means as
CPI or an Affiliate, Parent or Subsidiary of CPI deems reasonable and
appropriate under the circumstances.

8.
Non-transferability and Status as Unsecured Creditor. Key Employee shall have no
right to transfer or otherwise assign Key Employee’s interest in any opportunity
to receive RSUs, Dividend Equivalents, the RSUs and Dividend Equivalents
themselves or the Shares to be issued pursuant to §6(b) above. All payments
pursuant to this Certificate shall be made from the general assets of CPI, and
any claim for payment shall be the same as a claim of any general and unsecured
creditor of CPI.

9.
Employment and Termination. Nothing in this Certificate shall give Key Employee
the right to continue in employment with CPI or an Affiliate, Parent or
Subsidiary of CPI or adversely affect the right of CPI or an Affiliate, Parent
or Subsidiary of CPI to terminate Key Employee’s employment with or without
cause at any time.

10.
    No Shareholder Rights. Prior to issuance of Shares of CPI’s common stock in
accordance with § 6(b), Key Employee shall have no rights as a shareholder of
CPI as a result of any opportunity or any payment arising under this
Certificate. Key Employee’s rights after such issuance will be the same as other
shareholders, subject to any requirements which may apply to executives or other
employees from time to time, such as insider trading policies, minimum stock
ownership or anti-hedging and pledging rules.

11.
Amendment and Termination. The Plan and this Certificate may be modified and/or
terminated as set forth in the Plan.

12.
Miscellaneous. This Certificate shall be governed by the laws of the State of
Georgia.

13.
Coordination with Plan. The Award evidenced by this Award Agreement is subject
to all of the terms and conditions set forth in this Award Agreement and in the
Plan. If a determination is made that any of the terms or conditions in this
Award Certificate is inconsistent with the Plan, the Plan will control. All of
the capitalized terms not otherwise defined in this Award Agreement will have
the same meaning in this Award Agreement as in the Plan. A copy of the Plan, as
the same may be amended from time to time, will be available to the Key Employee
upon written request to the Corporate Secretary of CPI.

14.
Change in Control. For purposes of § 18 of the Plan, the target for the
performance goals (as used in such section) shall mean the performance goal that
results in 100% of the target number of RSUs being payable under § 6.

15.
Short-Term Deferral. Any payments under this Certificate are intended to comply
with the short-term deferral rule set forth in Treasury Regulation
§1.409A-(b)(4), and this Certificate shall be interpreted to effect such intent.

16.
Clawback. CPI has the right to take any action which the Committee reasonably
determines is required for CPI to comply with the clawback provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act.



COUSINS PROPERTIES INCORPORATED




By:                         
Name: Pamela F. Roper
Title: Executive Vice President - General Counsel







